DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims1. 
Claim 7 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1. Although the scope of the claims at issue are not identical, they are not patentably distinct from each other because the claimed features are identical. 
Claim 1 is broader in that the claim specifies an “ultrasound diagnostic apparatus” whereas claim 7 states a generic “medical image processing apparatus”.  However, claims 7 and 8 of the are substantially identical to claim 1 the limitations of: “acquire a plurality of pieces of medical image data arranged in time series over at least one cardiac cycle in which a region including a pulsative target of a subject is imaged, and perform a plurality of motion estimation processes using a pattern matching at frame intervals different from each other on an identical position for the pieces of medical image data and determine most likely second motion information from among a plurality of pieces of first motion information estimated by the motion estimation processes.” 
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim2. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the conflicting application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Darrel et al. (GB 2507987 A) and further in view of Opdahl et al. (“Strain, Strain Rate, Torsion, and Twist: Echocardiographic Evaluation”).
Claim 1: An ultrasound diagnostic apparatus comprising processing circuitry ([0001]: “This invention relates to a method for automatically processing an ultrasound image for echocardiography and also an ultrasound probe which may be used in the method”) configured to acquire a plurality of pieces of medical image data arranged in time series over at least one cardiac cycle in which a region including a pulsative target of a subject is imaged ([0015]: “The component of the average velocity vector may be a component in the direction of the apex of the heart in the image….The monitoring step may comprise at least one of identifying a minimum corresponding to the early diastolic phase of the cardiac cycle, when tissue is moving away from the apex, identifying a minimum corresponding to the late diastolic phase of the cardiac cycle, when tissue is moving away from the apex, and identifying a maximum corresponding to the systolic phase of the cardiac cycle, when tissue is moving towards the apex”) and 
perform a plurality of motion estimation processes using a pattern matching at frame intervals different from each other on an identical position for the pieces of medical image data ([0067]: “In an embodiment of the invention, block matching methods are used to track myocardial tissue motion on the envelope-detected B-mode grey-scale images.”) and 

Darrel explains the usage of block matching methods to track motion ([0067]) but does not teach to determine most likely second motion information from among a plurality of pieces of first motion information estimated by the motion estimation processes. 
However , Opdahl teaches the specifics of block matching methods and that they include determining most likely second motion information from among a plurality of pieces of first motion information estimated by the motion estimation processes (See fig. 4: “After comparing this block with all possible matching regions within this search region (dotted blocks), the position of the best matching block compared with the original block determines tissue motion. By repeating this process for multiple region of- interest blocks, motion between two successive frames for the whole myocardium may be estimated.”).
It would have been obvious to one having ordinary skill in the art to incorporate Opdahl in view of Darrel as block matching methods are known in the art as explained and Darrel and Opdahl explains the basics behind the block matching methods explained in Darrel. 
Claim 2: The ultrasound diagnostic apparatus according to claim 1, wherein the processing circuitry selects first motion information having a largest velocity component ([0013]: “…monitoring the change in at least a component of the average velocity vector between subsequent frames to identify at least one of a minimum and a maximum of the (component of the) average velocity vector”, and on the basis of the identified maximum or minimum providing cardiac timing information) as the second motion information from among the pieces of first motion information ([0071]: “A velocity vector is then constructed….Each velocity vector represents the direction and distance moved by each segment of tissue on the image from one frame to the next” – the formation of a velocity vector requires that the maximum of the first motion becomes the second as the velocity vector is constructed because the maximum represents the general direction in which the tissue is moving).

Claim 3: wherein the processing circuitry is configured to estimate the first motion information by performing a motion estimation process using the pattern matching at first frame intervals ([0021]: “In the above methods, the velocity vectors may be determined by block matching pixels in sequential frames of the ultrasound image”), 
classify a degree of motion in each phase, according to a magnitude of the first motion information estimated at the first frame intervals ([0013]: “…monitoring the change in at least a component of the average velocity vector between subsequent frames to identify at least one of a minimum and a maximum of the (component of the) average velocity vector, and on the basis of the identified maximum or minimum providing cardiac timing information….The component of the average velocity vector may be a component in the direction of the apex of the heart in the image. This direction is usually the vertical direction of the image”)
and estimate the second motion information by performing a motion estimation process at frame intervals according to the degree of motion in each phase ([0013]: “ The monitoring step may comprise at least one of identifying a minimum corresponding to the early diastolic phase of the cardiac cycle, when tissue is moving away from the apex, identifying a minimum corresponding to the late diastolic phase of the cardiac cycle, when tissue is moving away from the apex, and identifying a maximum corresponding to the systolic phase of the cardiac cycle, when tissue is moving towards the apex”)
Claim 4: wherein the processing circuitry determines a maximum value of the frame intervals, based on a frame rate of the pieces of medical image data ([0013]: “…the method comprising determining an average velocity vector for tissue movement in each frame of the image, monitoring the change in at least a component of the average velocity vector between subsequent frames to identify at least one of a minimum and a maximum of the (component of the) average velocity vector, and on the basis of the identified maximum or minimum providing cardiac timing information…”- As maximum velocity detectable is limited by frame rate, determining the maximum value of a velocity depends on the frame rate of the image data). 

Claim 5: wherein the processing circuitry is configured to specify a position at which an absolute value of first motion information, estimated by the motion estimation process using the pattern matching at one-frame intervals, is less than a threshold value (“…monitoring the change in at least a component of the average velocity vector between subsequent frames to identify at least one of a minimum and a maximum of the (component of the) average velocity vector” – a minimum implies less than the threshold of the average), 
and select first motion information having a largest velocity component as the second motion information for each specified position ([0071]: “A velocity vector is then constructed….Each velocity vector represents the direction and distance moved by each segment of tissue on the image from one frame to the next” – the formation of a velocity vector requires that the maximum of the first motion becomes the second as the velocity vector is constructed because the maximum represents the general direction in which the tissue is moving). 

Claim 6: The ultrasound diagnostic apparatus according to claim 5, wherein the processing circuitry uses a value based on a pixel size as the threshold value ([0073]: “… accumulating a record of the dynamic velocity vector field obtained over a series of frames, and incorporating this data as a-priori information into the block-matching process for the next frame…The block matching algorithm locates the best matched kernel by minimizing a cost function as described above, and therefore estimates the velocity to the nearest pixel” –  the velocity of the nearest pixel serves as the threshold for the matching algorithm). 
Claim 7: An medical imaging apparatus comprising processing circuitry ([0001]: “This invention relates to a method for automatically processing an ultrasound image for echocardiography and also an ultrasound probe which may be used in the method”) configured to acquire a plurality of pieces of medical image data arranged in time series over at least one cardiac cycle in which a region including a pulsative target of a subject is imaged ([0015]: “The component of the average velocity vector may be a component in the direction of the apex of the heart in the image….The monitoring step may comprise at least one of identifying a minimum corresponding to the early diastolic phase of the cardiac cycle, when tissue is moving away from the apex, identifying a minimum corresponding to the late diastolic phase of the cardiac cycle, when tissue is moving away from the apex, and identifying a maximum corresponding to the systolic phase of the cardiac cycle, when tissue is moving towards the apex”) and 
perform a plurality of motion estimation processes using a pattern matching at frame intervals different from each other on an identical position for the pieces of medical image data ([0067]: “In an embodiment of the invention, block matching methods are used to track myocardial tissue motion on the envelope-detected B-mode grey-scale images.”) and 
Darrel explains the usage of block matching methods to track motion ([0067]) but does not teach to determine most likely second motion information from among a plurality of pieces of first motion information estimated by the motion estimation processes. 
However , Opdahl teaches the specifics of block matching methods and that they include determining most likely second motion information from among a plurality of pieces of first motion information estimated by the motion estimation processes (See fig. 4: “After comparing this block with all possible matching regions within this search region (dotted blocks), the position of the best matching block compared with the original block determines tissue motion. By repeating this process for multiple region of- interest blocks, motion between two successive frames for the whole myocardium may be estimated.”).
It would have been obvious to one having ordinary skill in the art to incorporate Opdahl in view of Darrel as block matching methods are known in the art as explained and Darrel and Opdahl explains the basics behind the block matching methods explained in Darrel. 
Claim 8: A medical imaging processing method ([0001]: “This invention relates to a method for automatically processing an ultrasound image for echocardiography and also an ultrasound probe which may be used in the method”) comprising: acquiring plurality of pieces of medical image data arranged in time series over at least one cardiac cycle in which a region including a pulsative target of a subject is imaged ([0015]: “The component of the average velocity vector may be a component in the direction of the apex of the heart in the image….The monitoring step may comprise at least one of identifying a minimum corresponding to the early diastolic phase of the cardiac cycle, when tissue is moving away from the apex, identifying a minimum corresponding to the late diastolic phase of the cardiac cycle, when tissue is moving away from the apex, and identifying a maximum corresponding to the systolic phase of the cardiac cycle, when tissue is moving towards the apex”) and 
performing a plurality of motion estimation processes using a pattern matching at frame intervals different from each other on an identical position for the pieces of medical image data ([0067]: “In an embodiment of the invention, block matching methods are used to track myocardial tissue motion on the envelope-detected B-mode grey-scale images.”) and 
Darrel explains the usage of block matching methods to track motion ([0067]) but does not teach to determine most likely second motion information from among a plurality of pieces of first motion information estimated by the motion estimation processes. 
However , Opdahl teaches the specifics of block matching methods and that they include determining most likely second motion information from among a plurality of pieces of first motion information estimated by the motion estimation processes (See fig. 4: “After comparing this block with all possible matching regions within this search region (dotted blocks), the position of the best matching block compared with the original block determines tissue motion. By repeating this process for multiple region of- interest blocks, motion between two successive frames for the whole myocardium may be estimated.”).
It would have been obvious to one having ordinary skill in the art to incorporate Opdahl in view of Darrel as block matching methods are known in the art as explained and Darrel and Opdahl explains the basics behind the block matching methods explained in Darrel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
        2 See MPEP § 608.01(m)